                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

KENNETH W. KOHLER,                          )
                                            )
                   Plaintiff,               )
                                            )
vs.                                         )   Civil No. 17-cv-827-JPG-CJP
                                            )
COMMISSIONER of SOCIAL                      )
SECURITY,                                   )
                                            )
                   Defendant.               )

                         ORDER for ATTORNEY’S FEES

PROUD, Magistrate Judge:

      Before the Court is Defendant’s Agreed Motion to an Award of Attorney Fees.

(Doc. 25).

      The parties agree that plaintiff is entitled to an award of $4,100.00 (four

thousand one hundred dollars) for attorney fees and expenses and $0.00 for costs.

      The Court finds that plaintiff is the prevailing party and is entitled to an

award of attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C.

§2412(d)(1)(B).    The Court further finds that the agreed upon amount is

reasonable and appropriate. This award shall fully and completely satisfy any and

all claims for fees, costs, and expenses that may have been payable to plaintiff in

this matter pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412.

      Defendant’s Agreed Motion to an Award of Attorney Fees (Doc. 25) is

GRANTED. The Court awards plaintiff Kenneth W. Kohler the sum of $4,100.00



                                        1
(four thousand one hundred dollars) for attorney fees and expenses and $0.00 for

costs. pursuant to the Equal Access to Justice Act. These funds shall be payable to

plaintiff, per Astrue v. Ratliff, 560 U.S. 586 (2010). However, in accordance with

the parties’ agreement, any part of the award that is not subject to set-off to pay

plaintiff’s pre-existing debt to the United States shall be made payable to plaintiff’s

attorney pursuant to the EAJA assignment previously executed by plaintiff and

counsel.

      IT IS SO ORDERED.

      DATE:     November 13, 2018.



                                        s/ Clifford J. Proud
                                        CLIFFORD J. PROUD
                                        U.S. MAGISTRATE JUDGE




                                          2
